 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 214 
In the House of Representatives, U. S.,

April 21, 2009
 
RESOLUTION 
Recognizing the efforts of the countless volunteers who helped the Commonwealth of Kentucky recover from the ice storm of January 2009. 
 
 
Whereas the Commonwealth of Kentucky suffered a devastating ice storm on January 26, 2009, that left more than 700,000 homes and businesses without electricity; 
Whereas the ice storm is considered the worst natural disaster in Kentucky history; 
Whereas State and local officials acted quickly to coordinate relief efforts and enlisted volunteer agencies, faith-based groups, and community organizations; 
Whereas volunteers from 25 organizations in 15 States came to the Commonwealth of Kentucky to provide help and support to those affected by the ice storm; 
Whereas volunteers operated 192 shelters for victims of the ice storm, providing 7,884 Kentuckians with shelter, food, and water; 
Whereas more than 378,160 meals and snacks were provided to victims of the ice storm by volunteers; 
Whereas these volunteers played a key role in Kentucky’s recovery efforts and gave their valuable time and resources to offer support; 
Whereas 4,600 members of the Kentucky National Guard were activated to assist the citizens of the Commonwealth; and 
Whereas the resolve, courage, and determination shown by the citizens of the Commonwealth was commendable: Now, therefore, be it  
 
That the House of Representatives recognizes the efforts of the countless volunteers who helped the Commonwealth of Kentucky recover from the ice storm of January 2009. 
 
Lorraine C. Miller,Clerk.
